 

Exhibit 10.1

 

WORKING CAPITAL LOAN CONTRACT

Reference No. : 2017 Nianzhenzhongyinbujiezi No.0080

 

Party A: Icon Energy System (Shenzhen) Co., Ltd.

Business License: *****

Legal Representative: Dangyu Pan

Address: 4/f, Building A East, Jinmeiwei Industrial Park, High Technology Park,
Shangkeng Community, Guanlan Street, Baoan District, Shenzhen

Postal code: 518000

Deposit A/C and Financial Institutions: Bank of China, Pinghu Sub-branch,
Shenzhen, *****

Telephone: 0755-89686236 ; Facsimile: 0755-89686298

 

Party B: Bank of China, Buji Sub-branch.

Legal Representative: ZHENG XIAOCHUAN

Address: 108, Buji Road, Buji Town, Longgang District, Shenzhen; Postal code:
518000

Telephone: 0755-22337156 ; Facsimile: 0755-28772290

 

The borrower and lender conclude the contract for the loan of party A to Party B
through equal consultation.

 

This contract is the affiliated specific credit contract under the
“Comprehensive Credit Line Contract” (Reference No.: 2016 Zhenzhongyinebuxiezi
No. 0000443), which is signed by Icon Energy System (Shenzhen) CO., LTd. and
Bank of China, Buji Sub-branch.

 

Clause 1 Amount

 

Party B agrees to provide the following loan:

Currency in: RMB

Amount: Ten Millions only

RMB 10,000,000.00

 

Clause 2 Period of the Loan

 

The period of the loan is 12 months starting from the first withdrawal date in
part or in whole.

 

It is Party A’s obligation to withdraw funds on the date as agreed. Any late
withdrawal will not result in delay/extension of repayment.

 

Clause 3 Use of Loan

 

Purpose of loan: Purchase of raw materials

 

Party A is prohibited from changing the use of loan without Party B’s written
approval. The restrictions include but are not limited to changing the use of
loan to fixed assets or equity investments, as well as production activities
prohibited by the central governments.

 

Clause 4 Lending Rate and Interest Calculations

 

1. Lending rate is floating rate, which is reset every 12 months starting from
the first withdrawal date. The rate resetting date is the first day of each
floating period.

For each withdrawal in installments: RMB floating rate

 

 

 

 

A. First withdrawal (during the first floating period) interest rate is the
twelve-month benchmark lending interest rate, set by Interbank rates, plus
157.25;

B. On the interest resetting date, the new interest rate is the spot one-year
lending interest rate, benchmarked by Interbank rates, plus 157.25 on all
outstanding loan amounts.

2. Interest calculation. Interest is calculated starting from the actual
withdrawal date on the actual amount of money withdrawn and the number of days
outstanding.

Interest calculation formula: Interest = Principal × actual number of days ×
daily rate.

Daily rate calculation is: daily rate = APR / 360.

3. The method of interest settlement. Interest settlement takes place on the
20th of each month, the 21st is the interest payment date.

If the final loan principal payment date is different from the interest payment
date, the borrower should pay off all interest on the principal payment date.

4. Penalty interest. (1) For the loan overdue or violated use the loan purpose,
penalty interest rate will apply to the loan amount that is overdue or
misappropriated from the date of overdue or misappropriation until the principal
and interest are paid off.

On both overdue and misappropriation of loans, a higher penalty interest rate
shall be charged.

(2) If the borrower does not pay interest and/or penalty interest by the
interest payment date, the interest is calculated based on Clause 3 and 4.

(3) Penalty rate. The penalty interest rate on floating-rate loans. According to
the floating period and the method of floating as agreed in Clause 1, the
penalty interest rate of the overdue loan shall be the agreed interest rate plus
50%, and the penalty interest rate of the misappropriated loan shall be the
agreed interest rate plus 100%;

 

Clause 5 Withdrawal Conditions

 

Withdrawal must meet the following conditions:

 

1. This contract and its attachments have become effective.

2. Party A has provided guarantees requested by Party B, and the guarantee
contract has become effective and has accomplished legal procedures of approval
and registration.

3. Party A has provided Party B with loan documents, seals, personnel list,
specimen signature, and complete the relevant evidence.

4. Party A has opened the account for fulfilling this contract requested by
Party B.

5. Party A should submit written withdrawal application, documentary proof for
using of loans and complete the relevant formalities for withdrawal before 5
banking days.

6. Party A has submitted resolution books and power of attorney signed by the
board or other authorities to Party B.

Withdrawal can be refused by Party B if Party A has not met the above
conditions, but agreed by Party B.

 

Clause 6 Date and Method of Withdrawal

 

1. All loans should be withdrawn in 30 days from 29th Sep 2017.

2. Party B has the right to refuse the withdrawal application of unused loan
which is over the date of withdrawal.

 

Clause 7 Payment of the Loan

 

1. The account. The loan should be granted and paid through the account opened
by Party A:

Account Name: Icon Energy System (Shenzhen) Co., Ltd.

Account number: *****

 

 

 

 

2. The way of payment.

(1) The way of payment should be in accordance with laws and regulations,
regulatory requirements and the contract. The way of single payment of the Loan
should be approved in written withdrawal application. Party B has the right to
change the way of payment or stop providing the loan if the way of payment in
the application doesn’t meet the requirement.

(3) Borrower makes the payment on its own.

(4) The change of payment. The way of payment should be changed when the
payment, credit rating or other conditions of Party A has changed after
submitting withdrawal application. Party A should provide the written change
application, should resubmit the withdrawal application and documentary proof
for using of loans if the sum, payment object or the use of loans has changed.

3. The specific requirements of entrusted payment

(1) Entrusted payment. Party B pay to the specified account directly which is
written in this contract, including the name of account, account number and the
sum of payment.

(2) To provide the transaction information. Party A should provide the account
of loans, the account information of counterparty and relevant documents when
entrusted payment. All document provided to Party B should be true, integral and
effective, or Party B does not assume any responsibility for failed transaction,
and occurred repayment obligations do not be affected.

(3) Party B’s obligations under the entrusted payment

A. Party B pay to the specified account after examination and approval of Party
A’s commission books and other related transaction information when entrusted
payment.

B. If Party B found that the proof materials and other related trading purposes
material provided by Party A does not comply with this contract or the presence
of other defects, Party B has the right to require Party A to supplement,
replace, description or re-submit the relevant materials. Before these materials
are submitted, Party B has the right to refuse the issuance and payment of the
relevant amounts.

C. Party B will assume no responsibility and the generated obligations of Party
A will be not affected if Party B cannot pay the loan to the counterparty in
time in accordance with payment order of Party A because of the refund by
opening bank of the counterparty. Party A hereby authorizes Party B to freeze
the fund returned by opening bank of the counterparty. In this case, Party A
shall resubmit the payment order and use proven materials and other related
transaction materials.

(4) Party A shall not piecemeal way to circumvent the trustee to pay Party B.

5. Party B has right to redefine the terms of payment and loan disbursement or
stop the loan if the following situations occurred:

(1) Party A violates the contract to circumvent entrusted payment of Party B by
piecemeal way.

(2) Party A's credit status drops or main business profitability is not good.

(3) The use of loan is abnormal.

(4) Party A fails to provide the records and information of the loan requested
by Party B timely.

(5) Party A contravenes this section to use the loan.

 

Clause 8 Repayment

 

1. Party A shall specify the following account as capital recovery account and
provide the information of this account. Party B has the right to ask Party A to
explain inflows and outflows of large-sum and abnormal capital, as well as
monitor capital recovery account.

Account Name: Icon Energy System (Shenzhen) Co., Ltd.

Account number: *****

 

 

 

 

2. Except otherwise agreed, on the expiry date, Party A must repay all the loans
under this contract.

If Party A wants to change the plan of repayment, a written application
confirmed in writing by both parties jointly should be submitted in 10 banking
days before the loans maturity.

3. Unless otherwise agreed, Party A has the right to decide repayment order of
the principal or interest. If there are several expiring loans or overdue loans
which are repaid in installment way under this contract, Party B has the right
to decide the liquidation sequence of a repayment. Party B has the right to
decide the priority of the repayment order if multiple contracts expire at the
same time.

4. Unless otherwise agreed, Party A can repay in advance, but Party A should
notice Party B in written 15 banking days advance. The amount of the first
advance payment used to repay the final maturity of the loan, in reverse order
to repay the loans.

5. Party A must deposit funds in the following account three banking days
advance of every expiring principle with interest. Party B has the right to take
the funds from the account on the expiry date.

Account Name: Shenzhen Highpower Technology Co., Ltd.

Account number: *****

 

Clause 9 Guarantee

 

1.          To ensure that borrowing under this agreement is repaid, the
following guarantees shall be adopted:

1)          This contract is the main contract of Guaranty Contract of Maximum
Amount (NO: 2016ZHENZHONGYINBUBAOEZI00443A) signed by SHENZHEN HIGHPOWER
TECHNOLOGY CO., LTD. (Guarantor) and Party B. Guarantor provides the maximum
amount guarantee.

2)          This contract is the main contract of Guaranty Contract of Maximum
Amount (NO: 2016ZHENZHONGYINBUBAOEZI00443B) signed by SPRINGPOWER TECHNOLOGY
(SHENZHEN) CO., LTD. (Guarantor) and Party B. Guarantor provides the maximum
amount guarantee.

3)          This contract is the main contract of Guaranty Contract of Maximum
Amount (NO: 2016ZHENZHONGYINBUBAOEZI00443C) signed by HUIZHOU HIGHPOWER
TECHNOLOGY CO., LTD. (Guarantor) and Party B. Guarantor provides the maximum
amount guarantee.

4) This contract is the main contract of Guaranty Contract of Maximum Amount
(NO: 2016ZHENZHONGYINBUBAOEZI00443D) signed by DAGNYU PAN (Guarantor) And Party
B. Guarantor provides the maximum amount guarantee.

2.          Under certain circumstance, Party B believes that will affect the
capacity for fulfilling the contract of Party A or Guarantor, or Guarantee
Contracts are invalid, revoked or dissolved, or the financial position of Party
A/Guarantor deteriorate or Party A/Guarantor involved in litigation issues, or
other factors which might affect its repayment ability, or guarantors were found
default in other contracts with Party B, or devaluation, dismiss or damage of
collaterals which might cause the value of the collaterals slaked or losses,
Party B reserves the right to request Party A and Party A has the obligation to
add or replace the guarantor.

 

Clause 10 Statement and Commitment

 

1.          Party A’s statement:

1)          Party A is legally register and exist with full capacity for civil
rights and civil conduct;

2)          Signing and performing the contract is the true will of Party A,
Party A has been granted all legal and valid authorizations before signing the
contract. The contract does not form a default for other contracts signed and
performed by Party A and other legal documents. It is Party A’s responsibility
to complete all required approvals, registrations, permits and filings.

 

 

 

 

3)          All document and information, financial statement, certificates and
other materials provided by Party A to Party B are true, complete, accurate and
effective.

4)          All the transactions mentioned by Party A for apply specific credit
line should be real and not for illegal purposes such as: money laundry.

5)          No hidden events regarding Party A and guarantor’s financial and
repayment abilities.

6)          Party A and the loan project reach the national environmental
standards, not in the list of the enterprises which have problems of energy
consumption and pollution, don’t have the risk of energy consumption and
pollution.

2.           Party A’s commitment:

1)          Party A shall submit the financial statements and other relevant
information regularly, including but not limited to annual, quarterly and
monthly financial reports.

2)          Any counter-guarantee agreement between the guarantors and Party A
will not affect the Party B’s underlying rights under this contract.

3)          Cooperated in Party B’s exam and inspection on the utilization of
the loan as well as Party A’s financials and operations.

4)          Under circumstances Party A or Guarantor’s capability of performing
the contract might be affected, Party A should notify Party B in written in
time. Those circumstances included but not limited to merger, division, decrease
of capital, equity transfer, investment, a substantial increase of debt
financing, a major asset and credit assignment.

Party A should notify Party B in time, when the following things occurred:

A. changes of articles of association, the scope of business, registered capital
and legal representative of Party A or Guarantor.

B. Any form of management mode change, including joint operation, invest and
cooperate with foreigners, contract management, reorganization, restructuring,
listing plan.

C. Party A is involved in major litigation or arbitration, or property or
collateral is seized, detained or regulated, or set new guarantee in collateral.

D. Out of business, dissolution, liquidation, suspend business for
rectification, cancellation, revocation of the business license or (be) filed
for bankruptcy.

E. Shareholders, directors and senior management personnel suspected of serious
cases or economic disputes.

F. Default events in other contracts.

G. Operating difficulties and financial situation has deteriorated.

(5) The repayment to Party B prior to shareholders, and is comparable to other
creditors of the same kind debts.

Party A is prohibited to repay the loan to shareholders before paying off the
principal and interests under the contract.

(6) If Party A fails to pay principal, interests and fees on time in the fiscal
year, any form of dividends is forbidden.

(7) Party A cannot dispose of assets to reduce its debt paying ability and
promises the total amount of external guarantee is not 1 time higher than its
net assets, and the total amount of external guarantee and the amount of single
guarantee shall not exceed the limitation set by the articles of association.

(8) Except the use agreed in this contract or agreed by Party B, Party A is
prohibited to transfer the loans to other accounts or related accounts.

Party A should provide documentary proof when the loan is transferred to other
accounts or related accounts.

(9) Party B has the right to call the loan advanced according to the situation
of capital return of Party A.

Clause 11 disclosure of the affiliated transaction inside Party A 's group

 

 

 

 

Party A is a Group customer confirmed by Party B according to the "Commercial
Bank Group guidelines for customer credit risk management business"(hereinafter
referred to as “guideline”). During the credit period, Party A shall promptly
report to Party B about more than 10% of net assets associated with the
transaction, including but not limited to: the parties to the transaction of the
association; trading program and nature of the transaction; the amount of the
transaction or the corresponding ratio; pricing policies (including no amount or
only nominal amounts of transactions).

 

Under any of the following circumstances, Party B shall have the right to
unilaterally decide to suspend the unused loan and recover part or all of the
principal and interest of the loan in advance: use the false contracts which are
signed with affiliated parties to discount or pledge at bank and to obtain bank
funds or credit with notes receivable and accounts receivable without actual
trade background; the occurrence of major mergers, acquisitions and
reorganization which are considered by Party B may affect the loan safety;
evasion or discarding of bank debts on purpose through affiliated transactions;
other circumstances stipulated in article eighteenth of "guidelines".

 

Clause 12 Breach of Covenants

 

Each of the following events and issues constitute Party A in the event of
default under the contract:

 

1.          Party A did not perform the repayment obligation under this
contract;

2.          Party A has not used the credit funds according to agreed purposes,
or has not paid the loan by agreed way in this contract;

3.          Party A’s statements in this contract are untrue or in violation
with commitments made by Party A in this contract.

4.          Under the circumstance defined in 2.(4) of Clause 10, Party A
refused to provide additional guarantee or replacement of a new guarantor.

5.          Deterioration of credit, or profitability, debt paying ability,
operating ability, cash flow and other financial indicators of Party A
deteriorate, breaking the contract index constraint agreed or other financial
covenants.

6.          Party A breaches other contracts signed with Party B or other
affiliated institutions of Bank of China.

7.          Guarantors breach contracts, or have default events with Party B or
other affiliated institutions of Bank of China.

8.          The termination of business or dissolution, revocation or bankruptcy
of Party A.

9.          Party A is or may be involved in major economic disputes,
litigation, arbitration, or its assets were seized, detained or enforced, or
investigated or punished by the judicial organ or taxation, industry and
commerce administrative organs in accordance with the law, has been or may
affect its ability to fulfill the obligations under this contract.

10.        Abnormal change, missing, legal restriction of personal liberty and
investigation by judicial authorities of Party A’s major individual investors,
key management personnel, which have been or may affect Party A to fulfill the
obligations under this contract.

11.        Party B finds the problems which may affect the borrower or
guarantor's financial situation and performance capabilities when reviewing
Party A’s financial condition and performance capabilities every year (every
year from the effective date of the contract);

12.        Party A cannot provide materials to Party B to explain large and
abnormal capital inflow and outflow in the account.

13.        Party A is in violation with other rights and obligations agreed in
this contract.

When any of the above situations occurred, Party B will perform the following in
separate or all at the same time according to the specific situation:

 

 

 

 

1)          Require Party A or Guarantor to rectify defaults within a definite
time.

2)          Reduce completely or partly, pause or terminate Party A’s Credit
limit.

3)          Pause or terminate completely or partly Party A’s business
applications in this contract or in other contracts between Party A and Party B
specific credit line under this contract. Pause or terminate completely or
partly, or cancel or stop offering, paying and settling the unissued loans and
unsettled trade financing.

4)          Announce the immediate expiration on all or part of the outstanding
loans, principle and interest of trade financing and other accounts payable
under this contract or other contracts between Party A and Party B.

5)          Terminate or release this contract, terminate or release contracts
between Party A and Party B completely or partly.

6)          Require compensation from Party A on the losses caused by Party A to
Party B.

7)          Deduct the fund from Party A’s deposit accounts to pay off the debts
to Party B under this contract. All the undue funds in the accounts were
considered as acceleration of maturity. If the currency in deposit account is
different from the currency of Party B’s loans, the exchange rate on the date of
the hold in custody will be applied.

8)          Real rights of pledge will be executed.

9)          Require Guarantors assume liability of guaranty.

10)        Other necessary or probable procedures on Party B’s concern.

 

Clause 13 Rights Reserved

 

One party does not perform part or all of the rights under this contract, nor
does not require the other party to perform, undertake part or all of the
obligations and responsibilities, which does not mean the abdication of the
right or exemption of the obligation and responsibility.

 

Any tolerance, extension or delay from one party to another party for exercising
of rights under this contract does not affect the rights one party enjoys
according to this contract and laws and regulations, and does not mean the
abdication of the right.

 

Clause 14 Changes, Modification, Termination

 

Upon negotiation and agreed by both parties, this contract can be changed and
modified by written. Any of the changes and modifications should form the
inseparable part of this contract.

 

Unless otherwise provided for in any law or regulation or stipulated between the
parties, this contract would not be terminated prior to all the rights and
obligations are fulfilled.

 

Unless otherwise provided for in any law or regulation or stipulated between the
parties, the invalidation of single terms under this contract should not affect
the validation of other terms under this contract.

 

Clause 15 Applicable Law and Resolution for Dispute

 

1. This contract is applicable to the laws of People’s Republic of China.

During the performance of this contract or in connection with all disputes
relating to this contract, the two parties settled through friendly
consultations. If negotiation cannot reach agreement, both parties can apply to
the local people's court of Party A or other affiliated institutions of Bank of
China.

 

 

 

 

 

Clause 16 Attachments

 

The Appendix hereof and the other appendix confirmed by both parties shall form
an integral part of this contract, and shall be of legally equal effect with
this contract.

 

1.          Withdrawal application;

 

Clause 17 Other Terms and Conditions

 

1.          Without Party B’s written approval, Party A is not allowed to
transfer the rights and obligations under this contract to the 3rd Parties.

2.          Party A should give the consent that Party B might somehow authorize
other affiliated institution of Bank of China to perform the obligation. The
performing party entitles all the rights and obligations under this contract,
the performing party reserves the rights to appeal a resolution of dispute if
necessary.

3.          The contract has equivalent restrictions to the successors or
inherits of both parties.

4.          Unless otherwise agreed, the domicile addresses stated in this
contract are for corresponding use; both parties should notify each other in
writing about any changes of its domicile addresses.

5.          The transactions under the contract based on independent interests.
According to relevant laws, regulations and regulatory requirements, other
parties of the transaction constitutes a connected party or associated persons,
any party shall not seek to use this relationship to affect the fair of
transaction.

6.          The title and name of business in this contract is only for business
purposes, will not be used for interpretation of the contract terms, the rights
and obligations.

7.          In accordance with the provisions of the relevant laws and
regulations, supervision, Party B has the right to provide the information of
this contract and other relevant information to the credit system of the
people's Bank of China and other legally established credit information
database, for organizations or individuals who have the appropriate
qualifications to query and use.

8.          If the drawdown date or the repayment date is in legal holidays,
then it is delayed to the first working day after the holidays.

9.          If required by the governing institutions, Party B might not be able
to perform the obligations agreed in this contract, Party B has the right to
stop or change the contract or its clauses, and Party B is exempted from
punishment under this circumstance.

 

Clause 18 Effective of the Contract

 

This contract enters into force upon the date when it is signed or sealed and
affixed with official seals by the legal representatives or entrusted agents of
Party A and Party B.

 

This contract is signed in quadruplicate, each party holds two copies, which
have the equal legal effect.

 

/s/ [Stamp of Party A]   Signature  

 

/s/ [Stamp of Party B]   Signature  

 

 

